NO








NO. 12-10-00039-CR
NO. 12-10-00040-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
MICHAEL LADALE MOORE,                        '     APPEALS
FROM THE 114TH
APPELLANT
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to unlawful possession of a firearm by a felon and tampering
with physical evidence.  Pursuant to a plea bargain, the trial court found
Appellant guilty of both offenses and assessed punishment at imprisonment for
ten years and twelve years, respectively.  We have received the trial court’s
certification showing that these are plea bargain cases and that Appellant has
no right to appeal.  Accordingly, the appeals are dismissed for
want of jurisdiction.
Opinion delivered February 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO  NOT PUBLISH)